DETAILED ACTION
	This is the second office action for US Application 16/528,498 for a Mount for Hose Reel.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4 January 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,422,132 to Pei et al.  Regarding claim 1, Pei et al. discloses a connection between a hose reel and an anchoring support.  The connection comprises the anchoring support (12) and an L-shaped mounting bracket (20) attached to the anchoring support.  The L-shaped mounting bracket has an extension flange (28) and a mounting flange (24) disposed at an angle to the extension flange with the mounting flange being connected to the anchoring support.  There is a frame (30) attached to the mounting bracket that supports the hose reel (50) in a manner that allows the hose reel to rotate with respect to the frame.
Regarding claim 2, the frame is channel-shaped with a substantially planar base (see fig. 6A, the top of 30) with first and second opposed, parallel edges.  There are first and second arms see fig. 6A, on each side of 30) extending from the base in the same direction.  The first arm is connected to the base at the first edge and the second arm is connected to the base at the second edge.  Regarding claim 17, there is a guide (54a) attached to the frame that has an opening that receives a hose that is attached to the reel (col. 2, lines 55 and 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al.  Regarding claim 16, Pei et al. discloses the base of the frame as connected to the extension flange of the mounting bracket with a mounting fastener (42).  However, Pei et al. does not disclose more than one fastener.
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have used more than one fastener to achieve the predictable result of further securing the extension flange and the frame.
Regarding claim 19, Pei et al. does not disclose the anchoring support as a tool box that is supported by casters at its base.  However, Pei et al. discloses the anchoring support as a wall, wagon or stand.  The type of anchoring support is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know that the connection could be attached to any anchoring support used with a hose reel, including a tool box with casters.

Allowable Subject Matter
Claims 3-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5381820 to Chandler
US 2019/0248621 to Tracey
US 2009/0127370 to Brown
US 2007/0102555 to Franklin et al.
US 5657789 to Tisbo et al.
The above prior art discloses various hose reel supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632